          CASE 0:19-cv-01975-ECT-KMM Doc. 134 Filed 03/16/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    Dontay Lavarice Reese,                                 Case No. 0:19-cv-1975-ECT-KMM

                        Plaintiff,
                                                                     ORDER
    v.

    Sherburne County Detention Center,
    et al.,

                         Defendants.


         This matter is before the Court on three 1 discovery-related motions filed by Plaintiff

Dontay Reese. Mr. Reese seeks an order compelling interrogatory answers (ECF Nos. 87,

90), and an extension of the discovery deadline to allow for further discovery following the

motion to compel (ECF No. 94). For the following reasons, the Court denies Mr. Reese’s

motion to compel discovery and denies his motion for an extension as moot.

         Background

         In July 2019, Mr. Reese filed a complaint pursuant to 42 U.S.C. § 1983 against several

defendants, alleging injury stemming from negligence and violations of his constitutional

rights while incarcerated at Sherburne County Detention Center. [Compl., ECF No. 1; see



1
  The first of these motions was filed on January 25, 2021, and was titled “Motion to
Compel Supplemental Answers to Interrogatories.” [ECF No. 87]. On February 2, the
Court received by mail a motion by the same name. [ECF No. 90]. These motions
contain identical text on the first two pages, though the final page is absent from the
latter. Therefore, the Court will treat these as a single motion and will refer to the
earlier and more complete version at docket number 87.



                                                 1
        CASE 0:19-cv-01975-ECT-KMM Doc. 134 Filed 03/16/21 Page 2 of 5




also Second Am. Compl., ECF No. 52]. The defendants Mr. Reese names in his complaint

have acted thus far as two groups: The MEnD Defendants (MEnD Correctional Care,

PLLC; Janell Hussain; and Barb Wisniewski), and the Sherburne County Defendants

(Sherburne County Detention Center, Sheriff Joel Brott, Commander Patt Carr, Jail

Administrator Brian Frank, and Mark Fritel). Mr. Reese is currently incarcerated and

representing himself in this matter, and he has filed many discovery-related documents and

correspondences on the docket. [E.g., ECF Nos. 61, 66, 72, 74, 78, 84–86, 89].

       Some of the discovery documents filed in this matter appear to overlap and

contradict each other. Nevertheless, while there are a number of ambiguous “requests,”

disputes, and grievances on the docket, Mr. Reese’s motion to compel raises a definable

issue. Therefore, the Court will limit its analysis to only the issues Mr. Reese raises in his

motion and will not infer the existence of other disputes from the additional filings.

       Analysis

       Mr. Reese asserts that the MEnD Defendants’ answers to all but the first of his 24

interrogatories in his Second Set of Interrogatories were “incomplete, evasive, and contained

objections that were not apropos to the interrogatory requests.” The MEnD Defendants

contend that the interrogatories are vague, ambiguous, broad, disproportionate to the needs

of the case, knowable by only Mr. Reese, and/or that Mr. Reese has equal or easier access to

the information he seeks.

       Courts generally have wide discretion in granting or denying discovery requests. See

Robinson v. Potter, 453 F.3d 990, 994–95 (8th Cir. 2006); Stuart v. Gen. Motors Corp., 217 F.3d

621, 630 (8th Cir. 2000) (a district court’s decision on a motion to compel is reviewed for



                                                 2
        CASE 0:19-cv-01975-ECT-KMM Doc. 134 Filed 03/16/21 Page 3 of 5




“gross abuse of discretion affecting the fundamental fairness of the proceedings” (quotations

omitted)). The default scope and limits of discovery are set out by Federal Rule of Civil

Procedure (FRCP) 26(b)(1):

       Unless otherwise limited by court order . . . [p]arties may obtain discovery
       regarding any nonprivileged matter that is relevant to any party’s claim or
       defense and proportional to the needs of the case, considering the importance
       of the issues at stake in the action, the amount in controversy, the parties’
       relative access to relevant information, the parties’ resources, the importance of
       the discovery in resolving the issues, and whether the burden or expense of the
       proposed discovery outweighs its likely benefit.

Additionally,

       the court must limit the frequency or extent of discovery otherwise allowed by
       these rules or by local rule if it determines that: (i) the discovery sought is
       unreasonably cumulative or duplicative, or can be obtained from some other
       source that is more convenient, less burdensome, or less expensive; [or] (ii) the
       party seeking discovery has had ample opportunity to obtain the information by
       discovery in the action . . . .

Fed. R. Civ. P. 26(b)(2)(C).

       The Court agrees with the MEnD Defendants that some of Mr. Reese’s

interrogatories are irrelevant or overly broad. Mr. Reese’s claims include that he (1) was

denied access to legal resources; (2) was retaliated against by further impediments to his

access to legal resources; (3) was at risk of harm due to mental illness and Defendants were

deliberately indifferent; (4) was denied his medication; and (5) was provided inadequate

medical care. [Second Am. Compl. 7–8, ECF No. 52]. The dates during which Defendants

attended school and the addresses of those schools, for example, are not relevant to any of

these claims or potential defenses. [Interrog. No. 2, ECF No. 72]. The Court also agrees that

some of Mr. Reese’s interrogatories are too vague or broad, such that complete answers

would be disproportionate to the needs of the case. For example, Interrogatory 7 asks the


                                               3
        CASE 0:19-cv-01975-ECT-KMM Doc. 134 Filed 03/16/21 Page 4 of 5




MEnD Defendants whether they “consult[ed] with any other medical professional(s) at any

time during the course of your treatment of the Plaintiff or your professional relationship

with the Plaintiff.” [ECF No. 72]. Likewise, Interrogatory 9 states, “Please set forth the date

or dates upon which you obtained a medical history of the Plaintiff. Please identify every

writing that relates to the Plaintiff’s medical history examinations [and] test results . . . .”

[ECF No. 72].

       More fundamentally, while not all of Mr. Reese’s interrogatories are so broad or

vague as to be disproportionate to the needs of the case, most would require guesswork, and

therefore more burden and expense, on the part of the MEnD Defendants to locate the

information. This case is exclusively about the care and treatment Mr. Reese did or did not

receive while incarcerated at Sherburne County Detention Center, and nearly all the

interrogatories at issue concern his medical treatment during that time. As part of the

discovery process earlier in this case, the MEnD Defendants provided Mr. Reese with a copy

of his medical records during his incarceration. [ECF No. 61]. Therefore, not only do the

interrogatories seek largely duplicative information, but also information that Mr. Reese can

obtain more conveniently, and perhaps more accurately, from the records that the MEnD

Defendants have already provided. In short, the parties now have identical access to nearly

all the information Mr. Reese seeks with his interrogatories, and the relative burdens favor

denying the motion to compel.

       ACCORDINGLY, the Court hereby

       1. DENIES Mr. Reese’s Motions to Compel Supplemental Answers to
          Interrogatories (ECF Nos. 87, 90); and




                                                  4
       CASE 0:19-cv-01975-ECT-KMM Doc. 134 Filed 03/16/21 Page 5 of 5




      2. DENIES as moot Mr. Reese’s Motion for Extension of Time to Complete
         Discovery (ECF No. 94).

      IT IS SO ORDERED.


Date: March 16, 2021                        s/ Katherine Menendez
                                            Katherine Menendez
                                            United States Magistrate Judge




                                        5
